PER CURIAM.
Gerald Glenn Baker appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm in part and reverse in part.
Baker alleged that his trial counsel was ineffective for failing to investigate a voluntary intoxication defense on Baker’s behalf. The trial court erroneously denied the claim as facially insufficient. The trial court is directed to reconsider the claim in light of Stanley v. State, 703 So.2d 1156 (Fla. 2d DCA 1997). The order of the trial court is affirmed in all other respects.
Affirmed in part, reversed in part, and remanded.
BLUE, A.C.J., and GREEN and CASANUEVA, JJ., concur.